DETAILED ACTION
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Maier on March 24, 2022.
The application has been amended as follows: 
IN THE CLAIMS
Cancellation of claims: cancel claims 2, 3, 9, 11, & 12.
Replacement claims: replace claims 1, 4, 7, 8, 10, 13, & 14 as set forth below.
1. 	A system for incentivizing user interaction for in-play sports betting, comprising: 
a wagering network configured to provide in-play sports bets on a live sporting event comprising a plurality of actions, wherein the wagering network is communicatively connected to a mobile device through a cloud computing arrangement, and wherein the mobile device comprises a display device configured to display a graphical user interface displaying the in-play sports bets;
a classification module configured to classify bettors based on behavior of the bettors in a predetermined amount of time as large bettors, wherein the behavior of the bettors includes at least one of: a predetermined number of bets in excess of a bet frequency threshold or a predetermined amount on bets in excess of a bet amount threshold; 
a large bettor database configured to store bettor data associated with the large bettors; 
an incentive module configured to receive incentive information from an incentive assessment module that analyzes past bets of the large bettors in the large bettor database to determine a specific incentive for the large bettors, the specific incentive including a first bet on an action of the plurality of the actions having first odds, the first odds being available only to the large bettors; 
at least one processor; and 

create a second bet on the action of the plurality of actions having second odds, the second odds being available to bettors not found in the large bettor database; 
provide a signal to the mobile device causing the graphical user interface to display (i) the first bet, if the mobile device is associated with a large bettor of the large bettors, or (ii) the second bet, if the mobile device is associated with a bettor of the bettors not found in the large bettor database; and
receive an input at the graphical user interface of the mobile device indicating selection of at least one of the in-play sports bets.  

4. 	The system for incentivizing user interaction for in-play sports betting of claim 1, wherein the large bettor database includes associations of bet frequency and bet amounts with each large bettor in the large bettor database.  

7. 	The system for incentivizing user interaction for in-play sports betting of claim 1, wherein one or more additional bets are provided to the large bettors based on the specific incentive.  

8. 	The system for incentivizing user interaction for in-play sports betting of claim 1, wherein the specific incentive is determined based on a correlation of one or more conditions in a historical wager database related to increased bets for the large bettors and context of the action in the live sporting event.  

10. 	The system for incentivizing user interaction for in-play sports betting of claim 1, wherein the first odds are enhanced relative to the second odds.  

13. 	The system for incentivizing user interaction for in-play sports betting of claim 1, wherein the behavior of the bettors includes a predetermined rank of either bet amount or bet frequency relative to other bettors.  

14. 	The system for incentivizing user interaction for in-play sports betting of claim 1, further comprising:


REASONS FOR ALLOWANCE
Claims 1, 4, 7, 8, 10, 13, & 14 are allowed.
The following is an examiner’s statement of reasons for allowance: A thorough search of the prior art fails to disclose any reference, or references, which taken alone or in combination disclose or otherwise teach/suggest the explicit combination of limitations as set forth in claim 1 including at least “a wagering network configured to provide in-play sports bets on a live sporting event comprising a plurality of actions, wherein the wagering network is communicatively connected to a mobile device through a cloud computing arrangement, and wherein the mobile device comprises a display device configured to display a graphical user interface displaying the in-play sports bets; a classification module configured to classify bettors based on behavior of the bettors in a predetermined amount of time as large bettors, wherein the behavior of the bettors includes at least one of: a predetermined number of bets in excess of a bet frequency threshold or a predetermined amount on bets in excess of a bet amount threshold; a large bettor database configured to store bettor data associated with the large bettors; an incentive module configured to receive incentive information from an incentive assessment module that analyzes past bets of the large bettors in the large bettor database to determine a specific incentive for the large bettors, the specific incentive including a first bet on an action of the plurality of the actions having first odds, the first odds being available only to the large bettors; at least one processor; and at least one memory device having instructions stored thereon which, when executed by the at least one processor, direct the at least one processor to: create a second bet on the action of the plurality of actions having second odds, the second odds being available to bettors not found in the large bettor database; provide a signal to the mobile device causing the graphical user interface to display (i) the first bet, if the mobile device is associated with a large bettor of the large bettors, or (ii) the second bet, if the mobile device is associated with a bettor of the bettors not found in the large bettor database; and receive an input at the graphical user interface of the mobile device indicating selection of at least one of the in-play sports bets.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715